Case 5:20-cv-00406-SMH-KLH Document 17 Filed 10/15/20 Page 1 of 2 PageID #: 100




                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


 DANNY BATTLE                                   CIVIL ACTION NO. 20-00406

 VERSUS                                         JUDGE S. MAURICE HICKS, JR.

 SARAH MIDBOE HOOD, ET AL.                      MAGISTRATE JUDGE HAYES

                                       JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, noting the objections (Record Document 14) thereto, and

 after an independent review of the record, having determined that the findings and

 recommendation of the Magistrate Judge are correct under the applicable law and

 deferring to the opportunity of the Magistrate Judge to judge the credibility of the

 witnesses;

       IT IS ORDERED that the Plaintiff’s claims against District Attorney Charles Scott,

 Judge Brady O’Callaghan, and Assistant District Attorney Sarah Hood be DISMISSED.

 IT IS FURTHER ORDERED that Plaintiff's claims against Deputy Clerk Sherry Barry, as

 well as Plaintiff's claims premised on his requests for declaratory relief, be DISMISSED

 WITH PREJUDICE as frivolous until the Heck conditions are met. IT IS FURTHER

 ORDERED that Plaintiff's claims against Attorney Kevin Berg be DISMISSED. IT IS

 FURTHER ORERED that Plaintiff's request for release from custody be DISMISSED

 WITHOUT PREJUDICE to Plaintiff's right to pursue habeas corpus relief after he

 exhausts all available state court remedies.

       The Clerk of Court is ordered to close this case.
Case 5:20-cv-00406-SMH-KLH Document 17 Filed 10/15/20 Page 2 of 2 PageID #: 101




         THUS DONE AND SIGNED, at Shreveport, Louisiana, this 15th day of October,

 2020.


                                        ___________________________________
                                         S. MAURICE HICKS, JR., CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT
